              Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 1 of 6 PageID #: 1043
 AO 245B(Rev.02/18) Judgment in a Criminal Case
                       Sheet 1


                                                                                                                   * JUL I
                                              United States District Court
                                                          Eastern District of New York                             ^booklyn
                                                                           )
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CMMINAL CASE
                                                                           )
                                    V.
                                                                           )
                           Martin Shkreli                                  )
                                                                                   Case Number: 17cr404[KAM]
                                                                           )
                                                                           )       USM Number: 90260-053
                                                                           )
                                                                           )        Brian Daid Waiier, Esq.
                                                                                   Defendant's Attorney
                                                                           )
 THE DEFENDANT:

 El pleaded guilty to count(s)          a single count superseding information.

 □ pleaded nolo contendere to count(s)
   which was accepted by the court.
  □ was found guilty on count(s)
    after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:

  Title & Section                                Nature of Offense                                            Offense Ended               Count

3i.u.s^e%                              Q^ll^'Fallilre                            ifR§cferf?classsD4dfonV^^^


                                 "-B" '"'j.
         The defendant is sentenced as provided in pages 2 through                      _ of this judgment. The sentence is imposed pursuant :o
  the Sentencing Reform Act of 1984.

 □ The defendant has been found not guilty on count(s)
 0 Count(s) 11,12, & 13 of the superseding indictment □ is          0 are dismissed on the motion of the United States.
          It is ordered Aat the defendant must notify the United States attomey for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                           7/9/2019
                                                                          Date of Imposition of Judgment


                                                                         /s/ USDJ KIYO A. MATSUMOTO
                                                                          Signature ofiJudge




                                                                           KyoA. Matsumoto, USDJ
                                                                          Name and Title of Judge


                                                                           7/9/2019
                                                                          Date
           Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 2 of 6 PageID #: 1044
 AO 24SB(Rev.02/18) Judgment in a Crimina] Case
                       Sheet 4—Probation

                                                                                                        Judgment—Page     2    of
DEFENDANT: Martin Shkreli
CASE NUMBER: 17cr404[KAM]
                                                                PROBATION

You are hereby sentenced to probation for a term of: 30 months with special conditions




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement c|n
        probation and at least two periodic drug tests thereafter, as determined by the court.                                      j
              □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse, (check if applicable)
        0 You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
        □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      □ You must participate in an approved program for domestic violence, (check ifapplicable)
7.      □ You must make restitution in accordance with 18 U.S.C. §§ 2248,2259, 2264,2327, 3663, 3663A, and 3664. (check ifapplicable)
8.      You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.      If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.     You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
        fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
         Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 3 of 6 PageID #: 1045

  AO 24SB(Rev.02/18) Judgment in a Criminal Case
               -!     Sheet 4A — Probation

                                                                                                 Judgment—Page        O       of

DEFENDANT: Martin Shkreli
CASE NUMBER: 17cr404[KAMl

                                     STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.                            '       |
1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time fram!;
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from tfi;
     court or the probation officer.
4.   You must answer truthfiilly the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifyijij
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation office
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time(at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses ybu from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer;excus^
     you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer ai least HI
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that wr.s
    designed, or was modified for, the specific purpose ofcausing bodily injuiy or death to another person such as nunchalms or tasersj
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant withoijt
     first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.                                                         ■
13. You must follow the instructions ofthe probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
           Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 4 of 6 PageID #: 1046
                                                                                      1!
 AO 245B (Rev.02/18) Judgment in a Criminal Case
                      Sheet 4D — Probation                                                                                      1
                                                                                              Judement—Pane     4     of       61
DEFENDANT: Martin Shkreli
CASE NUMBER: 17cr404[KAM]

                                        SPECIAL CONDITIONS OF SUPERVISION




a. The defendant shall comply with the Fine schedule as set forth below.

 b. Upon request, the defendant shall provide the U.S. Probation Department with full and truthful disclosure of his
    financial records, including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns.
    With the exception of the financial accounts reported and noted within the presentence report, the defendant is
    prohibited from maintaining and/or opening any additional individual and/or joint checking, savings, or other financial
    accounts, for either personal or business purposes, without the knowledge and approval of the U.S. Probation
    Department. The defendant shall cooperate with the Probation Officer in the investigation of his financial dealings and
     shall provide truthful monthly statements of his/her income and expenses. The defendant shall cooperate in the |
     signing of any necessary authorization to release information forms permitting the U.S. Probation Department accesii.
     to his financial information and records.

c. The defendant shall not possess a firearm, ammunition or destructive device.

d. Mr. Shkreli may be granted leave to travel to Connecticut, New York, New Jersey and Florida provided that he notjfies
      his Probation Officer in advance.

                                                               FINE


      Mr. Shkreli is ordered to pay a fine in the in the amount of $40,000, due immediately, or payable as set forth herein,
      to the Clerk of Court, U.S. District Court,(EDNY)225 Cadman Plaza East, Brooklyn, NY 11201, and shall reference
      the caption, USA v. Martin Shkreli, 17cr404[KAM]and the notation "fine" on the check. The fine is due immediately
      and is payable stating August 1, 2019, at a minimum monthly rate of $1,500 or 15% of the defendant's gross monthly
      income after deductions required by law. Starting on August 1, 2019, Mr. Shkreli shall continue his payments at the
      minimum monthly rate of at least $1,500 per month or 15% of his gross monthly income after deductions requiredj by
      law, whichever is greater. He shall continue making monthly fine payments until the fine amount is fully paid.


                                                           FORFEITURE

      Mr. Shkreli consents to the entry of an Order of Forfeiture Money Judgment in the amount of fifteen thousand dollarn
      ($15,000), as property constituting, or derived from, proceeds obtained directly or indirectly, as a result of his offens«:,
      and/or as substitute assets. The defendant has requested that the $15,000 Forfeiture Money Judgment has been
      paid, and will provide a receipt to the US Attorneys Office.
          Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 5 of 6 PageID #: 1047
AO 24SB (Rev.02/18) Judgment in a Criminal Case
              '       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page           of
DEFENDANT: Martin Shkreli
CASE NUMBER: 17cr404[KAM]
                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                  JVTA Assessment*                  Fine                        Restitution
TOTALS             $ 100.00                    $ 0.00                            $ 40,000.00                 $ 0.00



 □    The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case(A0245C) will be entired
      after such determination.


 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
                                                                                                                                                      I
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwls-! in
     the priority order or percentage payment column below. However, pursuant to ISlJ.S.C. § 3664(i), all nonfederal victimsimust be r iaid
     before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered         JPrioritv or PerceiUagi.




                                                                                                                                                I 1



                                                                                                                                               JJ
                                                                                                                                         '|c




TOTALS                                                          0.00                                     0.00



□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      □ the interest requirement is waived for the             □ fine      □ restitution.

      □ the interest requirement for the          □     fine    □      restitution is modified as follows:

* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
            Case 1:17-cr-00404-KAM Document 293 Filed 07/18/19 Page 6 of 6 PageID #: 1048
A0245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Schedule ofPayments
                                                                                                              Judgment — Page              of
DEFENDANT: Martin Shkreli
CASE NUMBER: 17cr404[KAM]

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A 0 Lump sum payment ofS 40,100.00                             (jyg immediately, balance due

           □     not later than                                     ,or
           El    in accordance with DC,            □ D,        □     E, or     0 F below; or

B     □ Payment to begin immediately (may be combined with                   □ C,        □ D, or       □ F below); or

C     □    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     □    Payment in equal                        (e.g.. weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                       (e.g.. 30 or 60 days) after release fi^om imprisonment to a
           term of supervision; or

B     □ Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days)     KhasQ from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     0 Special instructions regarding the payment of criminal monetary penalties:
           Mr. Shkreli is ordered to pay a fine in the in the amount of $40,000, due immediately, or payable as set forth herein, to the
           Clerk of Court, U.S. District Court, (EDNY) 225 Cadman Plaza East, Brooklyn, NY 11201, and shall reference the caption,
           USA v. Martin Shkreli, 17cr404[KAM] and the notation "fine" on the check. The fine is due immediately and is payable statinci
           August 1,2019, at a minimum monthly rate of $1,500 or 15% of the defendant's gross monthly income after deductions req uired
           by law. Starting on August 1, 2019, Mr. Shkreli shall continue his payments at the minimum monthly rate of at least $1,500 ptrr
           month or 15% of his gross monthly income after deductions required by law, whichever is greater. He shall continue making
           monthly fine payments until the fine amount is fully paid.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisomnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Flrisons'i Irimate
 Financial Responsibility Program, are made to the clerk of the court.                                                                             '

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




□    The defendant shall pay the cost of prosecution.

□    The defendant shall pay the following court cost(s):

23 The defendant shall forfeit the defendant's interest in the following property to the United States:
      Mr. Shkreli consents to the entry of an Order of Forfeiture Money Judgment in the amount of fifteen thousand dollars ($15,000),
      as property constituting, or derived from, proceeds obtained directly or indirectly, as a result of his offense, and/or as substitute a&iets.
      The defendant has requested that the $15,000 Forfeiture Money Judgment has been paid, and will provide a receipt to the
      US Attorneys Office.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5^ f ine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
